Case 1:18-cv-24227-CMA Document 35 Entered on FLSD Docket 12/10/2018 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   1:18-CV-24227-CMA-Altonaga

 JASON MILLER,                                      )
                                                    )
                            Plaintiff,              )
                                                    )
        vs.                                         )
                                                    )
 GIZMODO MEDIA GROUP, LLC,                          )
 a Delaware Corporation, KATHERINE                  )
 KRUEGER, individually, and WILL                    )
 MENAKER, individually,                             )
                                                    )
                            Defendants.             )


       JOINT MOTION FOR AN EXTENSION OF PAGE AND TIME LIMITATIONS

         Pursuant to the Court’s December 7, 2018 Order (ECF No. 33) directing Defendants

  Gizmodo Media Group, LLC (“Gizmodo”), Katherine Krueger (“Krueger”), and Will Menaker

  (“Menaker,” and together with Krueger and Gizmodo, “Defendants”) to file a single combined

  response to Plaintiff Jason Miller’s (“Plaintiff,” or “Miller”) First Amended Complaint

  (“Complaint”), the parties jointly move the court for an extension of the page limitations

  applicable to memoranda of law set forth in Local Rule 7.1(c)(2). Pursuant to Local Rule

  7.1(c)(1), the parties also respectfully request an extension of the time in which Plaintiff may

  oppose Defendants’ forthcoming motion to dismiss and in which Defendants may submit a reply

  memorandum of law.

         In accordance with the Court’s December 7 Order, Defendants intend to file a single

  motion to dismiss the Complaint by December 21, 2018. However, because Gizmodo and

  Krueger, on the one hand, and Menaker, on the other, must respond to separate factual

  allegations and causes of action in the Complaint and intend to assert separate defenses thereto,


                                                   1
Case 1:18-cv-24227-CMA Document 35 Entered on FLSD Docket 12/10/2018 Page 2 of 4



  Defendants believe that an extension of the 20-page limit for memoranda of law set forth in

  Local Rule 7.1(c)(2) will be required. The Complaint arises from two separate publications: an

  article written by Krueger and published by Gizmodo on September 21, 2018 (the “Article”), and

  a tweet posted by Defendant Will Menaker (“Menaker”) on October 16, 2018, weeks after the

  Article was published. (See Compl. ¶¶ 159-206-216.) Plaintiff asserts five causes of action

  against Gizmodo and Krueger based on their publication of the Article (for defamation per se,

  tortious interference with advantageous business relationships, intentional infliction of emotional

  distress, invasion of privacy, and conspiracy), and one cause of action for defamation against

  Menaker based on his October 2018 tweet. (Id.) The factual allegations in the Complaint

  purporting to support these causes of action are entirely different for the respective parties.

  (Compare id. ¶¶ 92-104, 123-141,144-158, 159-206 with ¶¶ 116-122, 142-143, 207-216.)

         Consequently, as Defendants’ previously filed motions to dismiss (ECF Nos. 30, 31)

  make clear, Gizmodo and Krueger, on the one hand, and Menaker, on the other, intend to rely on

  entirely separate defenses in this case and are represented by separate counsel. Gizmodo and

  Krueger will argue that their publication of the Article is absolutely protected by the

  constitutional privilege set forth in Cox Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975), and

  by the fair report privilege under New York and Florida law. (ECF No. 31.) Gizmodo and

  Krueger also intend to argue that Miller’s invasion of privacy claim must be dismissed because

  he has failed to plead the publication of private truthful facts, and that all of his non-defamation

  tort claims must be dismissed under Florida’s “single action” rule or as duplicative under New

  York law. (Id.) Menaker intends to argue that he is not subject to the jurisdiction of this Court;

  that his tweet is a non-actionable statement of opinion or rhetorical hyperbole; and that Miller

  has failed to plead that Menaker published the tweet with actual malice. (ECF No. 30.)



                                                    2
Case 1:18-cv-24227-CMA Document 35 Entered on FLSD Docket 12/10/2018 Page 3 of 4



         Based on the number and complexity of the factual and legal arguments to be separately

  addressed by Gizmodo and Krueger, on the one hand, and Menaker, on the other—Defendants

  respectfully request that the Court extend the page limitation for Defendants’ single combined

  response to the Complaint from twenty (20) to thirty-five (35) pages. Likewise, Plaintiff

  requests that he be permitted to file an opposition to Defendants’ combined motion to dismiss of

  thirty-five (35) pages. Defendants further request that they be permitted to file a reply

  memorandum of law not to exceed fifteen (15) pages. The parties believe that these page

  extensions are necessary so that they may thoroughly address the legal and factual issues raised

  by the Complaint and by Defendants’ forthcoming motion.

         Finally, due to the upcoming holidays and the complexity of the issues to be addressed by

  Defendants’ combined motion to dismiss, the parties respectfully request that the Court set the

  following briefing schedule on Defendants’ motion, which will be filed by December 21, 2018 in

  conformity with the Court’s December 7 Order: (1) Plaintiff’s opposition to Defendants’ motion

  to dismiss to be filed by January 18, 2018; (2) Defendants’ combined reply memorandum of law

  to be filed by February 8, 2018.

         A proposed order granting the requested relief is submitted herewith.

   Dated: December 10, 2018                            Respectfully submitted,

   /s/ Kenneth G. Turkel                               /s/ Deanna K. Shullman
   Kenneth G. Turkel, Esq.                             Deanna K. Shullman (Florida Bar No. 514462)
   kturkel@bajocuva.com                                Rachel Fugate (Florida Bar. No. 144029)
   Shane B. Vogt, Esq.                                 Giselle M. Girones (Florida Bar. No. 124373)
   shane.vogt@bajocuva.com                             SHULLMAN FUGATE PLLC
   BAJO CUVA COHEN TURKEL                              2101 Vista Parkway, Suite 4006
   100 N. Tampa Street, Ste. 1900                      West Palm Beach, FL 33411
   Tampa, FL 33602                                     Telephone: (561) 429-3619
   Telephone: (813) 443-2193                           dshullman@shullmanfugate.com
                                                       rfugate@shullmanfugate.com
   Attorneys for Plaintiff Jason Miller                ggirones@shullmanfugate.com



                                                   3
Case 1:18-cv-24227-CMA Document 35 Entered on FLSD Docket 12/10/2018 Page 4 of 4



                                           /s/ Elizabeth A. McNamara
                                           Elizabeth A. McNamara (pro hac vice
                                           forthcoming)
                                           Katherine M. Bolger (pro hac vice
                                           forthcoming)
                                           Claire K. Leonard (pro hac vice forthcoming)
                                           DAVIS WRIGHT TREMAINE
                                           1251 Avenue of the Americas, 21st Floor
                                           New York, New York 10020
                                           Telephone: (212) 489-8230
                                           lizmcnamara@dwt.com
                                           katebolger@dwt.com
                                           claireleonard@dwt.com

                                           Attorneys for Defendants Gizmodo Media
                                           Group, LLC and Katherine Krueger

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin, Esq.
                                           tobinc@ballardspahr.com
                                           Chad R. Bowman, Esq. (pro hac vice)
                                           bowmanchad@ballardspahr.com
                                           Maxwell S. Mishkin, Esq.
                                           (pro hac vice)
                                           mishkinm@ballardspahr.com
                                           BALLARD SPAHR LLP
                                           1909 K Street, NW, 12th Floor
                                           Telephone: (202) 661-2218

                                           Attorneys for Defendants Will Menaker




                                       4
